Title: Thomas Jefferson to Henry Muhlenberg, 16 March 1814
From: Jefferson, Thomas
To: Muhlenberg, Henry


          Dear Sir  Monticello Mar. 16. 14.
          I thank you for your catalogue of North American plants. it is indeed very copious, and at the same time compendious in it’s form. I hardly know what you have left for your ‘Descriptio uberior.’ the discoveries of Govr Lewis may perhaps furnish matter of value, if ever it they can be brought forward. the mere journal of the voyage may be soon expected; but in what forwardness are the volumes of the botany, natural history, geography and meteorology of the journey, I
			 am uninformed. your pamphlet came while during a long absence from home, and was mislaid or this acknolegement should have been sooner made.  with my wishes for the continuance and success of your useful labors I embrace with
			 pleasure this first occasion of assuring you that I have had long and much gratification in observing the distinguished part you have borne in making known to the literary world the treasures of
			 our
			 own country and I tender to you the sentiments of my high respect and esteem
          Th:
            Jefferson
        